Citation Nr: 1128423	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on December 8, 2009.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).

In February 2010, the Board remanded this case for further development.  That remand resulted in an insufficient medical nexus opinion and so the Board remanded the case again in October 2010.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's psychiatric disability is related to his military service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In May 2006, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD).  In this case, the record does not contain a diagnosis of PTSD.  Instead, VA treatment records show diagnoses of major depressive disorder and bipolar disorder.  In Clemons v. Shinseki, the Court found that an appellant's claim is presumed to be based on his symptoms of mental illness and not limited to a specific diagnosis.  23 Vet. App. 1, 6 (2009).  Thus, the current disability requirement has been met here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor. See Cohen, 10 Vet. App. at 153.

The evidentiary standard outlined in 38 C.F.R. § 3.304(f) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone. The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

In this case, the Veteran's service treatment records do not show complaints of, a diagnosis of, or treatment for a psychiatric disability.  His March 1962 separation examination specifically found no psychiatric abnormality.  Moreover, he denied depression, excessive worry, sleeping difficulty, nightmares, memory loss, and nervous trouble of any sort in an accompanying report of medical history.
Likewise, his service personnel records do not show participation in combat.  

The Veteran has claimed the following stressors: (1) he saw a fellow soldier run over by a tank; (2) his rifle blew up on the firing range; (3) he witnessed 27 soldiers die as the result of an overshot battalion round; and (4) he witnessed a sergeant suffer a cut throat as the result of an exploding round/primer.  

In an April 2007 letter, the Veteran was asked to provide more information regarding these incidents so that they could be verified.  He did not submit additional information related to these events and therefore they could not be verified.  His claim has been broadened under Clemons to include psychiatric disabilities beyond the originally claimed PTSD, therefore the requirement of a verified stressor under 38 C.F.R. § 3.304(f) does not apply to these additional disabilities.  Instead of verification, the standard for evidence of an in-service occurrence injury is competent and credible.  However, the Veteran's unwillingness or inability to provide VA with more specific details during the course of VA's attempts to verify the alleged stressors weighs against his credibility.  Thus, while the Veteran is competent to provide testimony regarding his in-service experiences, the Board does not find his accounts of watching other soldiers die or become seriously wounded to be credible.  Moreover, the December 2010 examiner noted some inconsistencies between the Veteran's statements at that time and his medical record, particularly with regard to his history of alcohol abuse and whether he retired from his job as a cab driver recently or over a decade ago.  Thus, the Veteran's reliability as an accurate historian has been brought into question generally.  Therefore, the in-service injury requirement has not been met.

Despite this, the Veteran has undergone two VA examinations in order to determine whether a positive medical nexus exists between the Veteran's military service and a current psychiatric disability.  See Davidson, 581 F.3d 1313 (requiring medical evidence of a nexus between the claimed in-service disease or injury and the current disability as the third requirement for direct service connection).  The July 2010 VA examiner declined to give an opinion based on the lack of a confirmed in-service incident.  Pursuant to the Board's October 2010 remand, the issue was again considered by another VA examiner.  The December 2010 VA examiner found that it is less likely than not that the Veteran's current psychiatric diagnoses are etiologically linked to an in-service event.  As this conclusion was reached following a review of the file and a thorough interview of the Veteran, it is found to be highly probative.  Moreover, the remaining medical evidence of record does not otherwise contain a positive nexus opinion relating a current acquired psychiatric disability to the Veteran's military service.  As the record does not contain evidence of a causal connection between the Veteran's current psychiatric disorder and his military service, service connection is not warranted.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  According to the history provided at the time of the July 2010 examination, the Veteran reported that his psychiatric symptoms began after service.  This is consistent with the history he provided during a VA mental health assessment in May 2006.  Moreover, the Veteran explicitly denied psychiatric symptomatology in a report of medical history completed at the time of separation from service.  As such, the record does not suggest a continuity of symptoms beginning in service.  Thus, continuity of symptomatology is not established in this case.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for an acquired psychiatric disability, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


